Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6-11, 15, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170249222 by Patnaik et. al. (hereafter Patnaik) further in view of U.S. Patent Application Publication 20170031939 by Thomas Rudolf Wenzel, (hereafter Wenzel).

Claim 1:
Patnaik discloses 
“intercepting an operation targeting a first storage object, stored by a first node, having a replication relationship with a second storage object stored by a second node;” [intercepting (fig. 4a, 420; 0063, consistency group configuration 420 may be created.  The consistency group configuration may identify the file b, the file c, the file e) an operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418) targeting a first storage object (fig. 4 418, file b, file c, file e), stored by a first node (fig. 4a, 408 first volume), having a replication 
“creating a replication operation that is a replication of the operation;”[ creating a replication operation (fig. 4c, 434, baseline transfer) that is a replication (0064, baseline transfer may replicate the consistency group 418 to create a replicated consistency group 438, comprising a replicated file b, a replicated file c, replicated file e)of the operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418)]
“implementing the operation upon the first storage object and the replication operation upon the second storage object; and” [implementing the operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418) upon the first storage object(fig. 4 418, file b, file c, file e) and the replication operation (0064, baseline transfer may replicate the consistency group 418 to create a replicated consistency group 438, comprising a replicated file b, a replicated file c, replicated file e) upon the second storage object (fig. 4 438)]
“increasing a size of an” file “maintained by the second node.”[increasing a size (fig. 4B->fig. 4C, adds 420) of an file (fig. 4c 420 in 404) maintained by the second node (fig. 436)]

Patnaik does not explicitly disclose an “inofile”.

On the other hand, Wenzel discloses an “inofile” [Wenzel discloses an inofile see fig. 4 404, inofile.  Wenzel further discloses increasing a size (0042, metadata describing the files may be stored within a metadata file, such as an inofile; fig. 4 inofile (4GB) and 0011, the inofile may 

Both Patnaik and Wenzel provide for metadata files for storage management.  Patnaik provides for a metadata file, consistency group configuration, to identify files of the consistency group for replication and data protection, 0054 Patnaik.  Wenzel is more specific in providing an inofile as a metadata file.  Wenzel further provides for utilizing an inofile with a bitmap file in order to determine stale files.  In doing so it would have been obvious to a person of an ordinary skill in the art to provide the disclosure of Wenzel to the disclosure of Patnaik prior to the effective date of the application for the purpose of using the metadata of the inofiles in order to determine which files are stale to improve storage management operations such as replication, backup, migration, etc., see 0046 of Wenzel.   
Claim 6:
The combination of Patnaik and Wenzel discloses in Patnaik  “The method of claim 1, comprising: maintaining access control list (ACL) file handle parity between the first storage object and the second storage object.”[ maintaining access control list (ACL) file handle parity (fig. 4d 420; 0066) between the first storage object (fig. 4d 418 files b, c, e)and the second storage object (fig. 4d 438, replicated file b, c, e)]Claim 7:
The combination of Patnaik and Wenzel discloses in Patnaik  “The method of claim 6, wherein the ACL file handle parity corresponds to maintaining parity between inode number and Claim 8:
The combination of Patnaik and Wenzel discloses in Patnaik  “The method of claim 6, comprising: replicating access control list (ACL) file handle information to the second storage object.”[ replicating (0064, replicate the consistency group configuration 420 into a second volume 436)access control list (ACL) file handle information (fig. 4c, 420 in 402) to the second storage object (fig. 4c 420 in 404)]Claim 9:
The combination of Patnaik and Wenzel discloses in Patnaik  “The method of claim 8, wherein the ACL file handle information specifies that an ACL number was allocated by the operation.”[ wherein the ACL file handle information (0063, consistency group configuration 420)specifies that an ACL number (0063, numeric identifiers such as 1345, 4321, 1232)was allocated (fig. 4b 420 in 402) by the operation(0063, select 414 the file b, c, and e for inclusion within consistency group 418)]Claim 10:
The combination of Patnaik and Wenzel discloses in Patnaik  “The method of claim 8, wherein the ACL file handle information specifies that an ACL number was shared by the operation.”[ Claim 11:
Patnaik discloses 
“performing a method, which when executed by a machine, causes the machine to:”[fig. 5] 
“intercept an operation targeting a first storage object, stored by a first node, having a replication relationship with a second storage object stored by a second node;” [intercept (fig. 4a, 420; 0063, consistency group configuration 420 may be created.  The consistency group configuration may identify the file b, the file c, the file e) an operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418) targeting a first storage object (fig. 4 418, file b, file c, file e), stored by a first node (fig. 4a, 408 first volume), having a replication relationship (0062, replication for data protection) with a second storage object stored (fig. 4C, 438, replicated file b, replicated file c, replicated file e) by a second node (fig. 4 436, second volume)]
“create a replication operation that is a replication of the operation;” [ create a replication operation (fig. 4c, 434, baseline transfer) that is a replication (0064, baseline transfer may replicate the consistency group 418 to create a replicated consistency group 438, comprising a replicated file b, a replicated file c, replicated file e)of the operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418)]

“increase a size of an” file “maintained by the second node.”[increasing a size (fig. 4B->fig. 4C, adds 420) of an file (fig. 4c 420 in 404) maintained by the second node (fig. 436)]
Patnaik does not explicitly disclose an “inofile”.

On the other hand, Wenzel discloses an “inofile” [Wenzel discloses an inofile see fig. 4 404, inofile.  Wenzel further discloses increase a size (0042, metadata describing the files may be stored within a metadata file, such as an inofile; fig. 4 inofile (4GB) and 0011, the inofile may comprise 18 gigabytes or any other size file metadata) of an inofile (fig. 4 inofile) maintained by the second node (fig. 4 404)].

Both Patnaik and Wenzel provide for metadata files for storage management.  Patnaik provides for a metadata file, consistency group configuration, to identify files of the consistency group for replication and data protection, 0054 Patnaik.  Wenzel is more specific in providing an inofile as a metadata file.  Wenzel further provides for utilizing an inofile with a bitmap file in order to determine stale files.  In doing so it would have been obvious to a person of an ordinary skill in the art to provide the disclosure of Wenzel to the disclosure of Patnaik prior to the effective date of the application for the purpose of using the metadata of the inofiles in order to Claim 15:
Patnaik discloses 
“a memory comprising machine executable code for performing a method; and”[0074, memory] 
“a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:”[0078, processor] 
“intercept an operation targeting a first storage object, stored by a first node, having a replication relationship with a second storage object stored by a second node;” [intercept (fig. 4a, 420; 0063, consistency group configuration 420 may be created.  The consistency group configuration may identify the file b, the file c, the file e) an operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418) targeting a first storage object (fig. 4 418, file b, file c, file e), stored by a first node (fig. 4a, 408 first volume), having a replication relationship (0062, replication for data protection) with a second storage object stored (fig. 4C, 438, replicated file b, replicated file c, replicated file e) by a second node (fig. 4 436, second volume)]
“create a replication operation that is a replication of the operation;” [ create a replication operation (fig. 4c, 434, baseline transfer) that is a replication (0064, baseline transfer may replicate the consistency group 418 to create a replicated consistency group 438, comprising a replicated file b, a replicated file c, replicated file e)of the operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418)]

“increase a size of an “file ”maintained by the second node.” [increasing a size (fig. 4B->fig. 4C, adds 420) of an file (fig. 4c 420 in 404) maintained by the second node (fig. 436)]
Patnaik does not explicitly disclose an “inofile”.

On the other hand, Wenzel discloses an “inofile” [Wenzel discloses an inofile see fig. 4 404, inofile.  Wenzel further discloses increase a size (0042, metadata describing the files may be stored within a metadata file, such as an inofile; fig. 4 inofile (4GB) and 0011, the inofile may comprise 18 gigabytes or any other size file metadata) of an inofile (fig. 4 inofile) maintained by the second node (fig. 4 404)].

Both Patnaik and Wenzel provide for metadata files for storage management.  Patnaik provides for a metadata file, consistency group configuration, to identify files of the consistency group for replication and data protection, 0054 Patnaik.  Wenzel is more specific in providing an inofile as a metadata file.  Wenzel further provides for utilizing an inofile with a bitmap file in order to determine stale files.  In doing so it would have been obvious to a person of an ordinary skill in the art to provide the disclosure of Wenzel to the disclosure of Patnaik prior to the 
Claim 19:
The combination of Patnaik and Wenzel discloses in Patnaik  “maintain access control list (ACL) file handle parity between the first storage object and the second storage object,” [ maintain access control list (ACL) file handle parity (fig. 4d 420; 0066) between the first storage object (fig. 4d 418 files b, c, e)and the second storage object (fig. 4d 438, replicated file b, c, e)]
“wherein the ACL file handle parity corresponds to maintaining parity between inode number and generation number pairings between the first node and the second node.”[ wherein the ACL file handle parity (fig. 4d 420; 0065, metadata file) corresponds to maintaining parity between inode number (0065, inode number) and generation number(0065, UUID) pairings between the first node (0065, first volume) and the second node (0065, second volume)]Claim 20:
The combination of Patnaik and Wenzel discloses in Patnaik “replicating access control list (ACL) file handle information to the second storage object,” [ replicating (0064, replicate the consistency group configuration 420 into a second volume 436)access control list (ACL) file handle information (fig. 4c, 420 in 402) to the second storage object (fig. 4c 420 in 404)]

Allowable Subject Matter
4.	Claims 2-5, 12-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167